                                                                                 Case 2:18-cv-00169-RFB-BNW Document 104 Filed 07/23/21 Page 1 of 3




                                                                             1 TREVOR J. HATFIELD, ESQ
                                                                             2 Nevada Bar No. 7373
                                                                               HATFIELD & ASSOCIATES, LTD.
                                                                             3 703 S. Eighth Street
                                                                               Las Vegas, Nevada 89101
                                                                             4 Telephone: (702) 388-4469
                                                                             5 Facsimile: (702) 386-9825
                                                                               Email: thatfield@hatfieldlawassociates.com
                                                                             6
                                                                               Attorney for Plaintiff In conjunction with Legal Aid Center of
                                                                             7 Southern Nevada Pro Bono Project
                                                                             8
                                                                             9                               UNITED STATES DISTRICT COURT

                                                                            10                                     DISTRICT OF NEVADA
                              703 S. 8th Street * Las Vegas, Nevada 89101




                                                                            11                                                   CASE NO: 2:18-cv-00169-RFB-BNW
HATFIELD & ASSOCIATES, LTD.




                                                                                  TERRELL DESHON KEMP, SR.,
                                                                            12
                                                                                                Plaintiff,                       STIPULATION AND ORDER TO EXTEND
                                        Telephone (702) 388-4469




                                                                            13                                                   TIME FOR PLAINTIFF TO RESPOND TO
                                                                                         vs.                                         DEFENDANTS’ MOTIONS FOR
                                                                            14                                                          SUMMARY JUDGMENT
                                                                                                                                            (Fourth Request)
                                                                            15    LAS VEGAS METROPOLITAN POLICE
                                                                                  DEPARTMENT, et al.,
                                                                            16
                                                                                                Defendants.
                                                                            17
                                                                            18
                                                                            19          COMES NOW, Plaintiff Terrell Deshon Kemp, Sr., (“Plaintiff”), by and through his
                                                                            20
                                                                                 counsel, Trevor J. Hatfield, Esq. of the law firm of Hatfield & Associates, Ltd., appearing pro
                                                                            21
                                                                                 bono publico, and Defendants Las Vegas Metropolitan Police Department (“LVMPD”), and
                                                                            22
                                                                            23 Defendants Captain Nita Schmidt and Officer Hugh Hardy, (“LVMPD Officers”) by and through
                                                                            24 their counsel, Lyssa S. Anderson, Esq., of the law firm of Kaempfer Crowell, and hereby
                                                                            25 stipulate and agree to extend the time for Plaintiff to Respond to Defendants’ Motions for
                                                                            26
                                                                                 Summary Judgment (ECF #85 and ECF #86) due on July 21, 2021 to August 20, 2021.
                                                                            27
                                                                            28
                                                                                 Case 2:18-cv-00169-RFB-BNW Document 104 Filed 07/23/21 Page 2 of 3




                                                                                       This request is submitted pursuant to LR IA 6-1, 6-2 and 7-1 and is the parties’ fourth
                                                                             1
                                                                             2 request for an extension of time for Plaintiff to respond to Defendants’ Motions for Summary
                                                                             3 Judgment.
                                                                             4         Good cause exists for this extension, as Plaintiff is incarcerated in Ely State Prison and
                                                                             5
                                                                                 Plaintiff’s Counsel has had difficulty communicating with him to formulate oppositions to
                                                                             6
                                                                                 Defendants’ Motions for Summary Judgment and has only been able to communicate via U.S.
                                                                             7
                                                                             8 Mail after Plaintiff had saved money to purchase postage. Additionally, Defendants’ have filed
                                                                             9 two Motions for Summary Judgment in this matter which are comprised of voluminous
                                                                            10 documentation for Plaintiff’s counsel and Plaintiff to review to formulate the Oppositions to the
                              703 S. 8th Street * Las Vegas, Nevada 89101




                                                                            11
HATFIELD & ASSOCIATES, LTD.




                                                                               Motions for Summary Judgment. Moreover, Plaintiff is scheduled to speak with his counsel on
                                                                            12
                                        Telephone (702) 388-4469




                                                                               June 22, 2021, and settlement may be explored whereby the motions may be moot if settlement
                                                                            13
                                                                            14 is reached.
                                                                            15 ///
                                                                            16 ///
                                                                            17
                                                                               ///
                                                                            18
                                                                               ///
                                                                            19
                                                                            20 ///
                                                                            21 ///
                                                                            22 ///
                                                                            23
                                                                               ///
                                                                            24
                                                                               ///
                                                                            25
                                                                            26 ///
                                                                            27 ///
                                                                            28 ///



                                                                                                                         -2-
                                                                                 Case 2:18-cv-00169-RFB-BNW Document 104 Filed 07/23/21 Page 3 of 3




                                                                                       Accordingly, Plaintiff shall have up to and including August 20, 2021, to respond to
                                                                             1
                                                                             2 Defendants’ LVMPD’s and LVMPD Officers’ Motions for Summary Judgment (ECF #85 and
                                                                             3 ECF #86).
                                                                             4 Dated this 21st day of July, 2021              Dated this 21st day of July, 2021
                                                                             5
                                                                               HATFIELD & ASSOCIATES                         KAEMPFER CROWELL
                                                                             6
                                                                                      /s/ Trevor J. Hatfield                   /s/ Lyssa S. Anderson
                                                                             7 By:                                           By:
                                                                                Trevor J. Hatfield, Esq. (SBN 7373)           LYSSA S. ANDERSON, ESQ. (SBN 5781)
                                                                             8  703 S. Eighth Street                          RYAN W. DANIELS, ESQ. (SBN 13094)
                                                                                Las Vegas, Nevada 89101                       1980 Festival Plaza Drive, Ste. 650
                                                                             9  Tel: (702) 388-4469
                                                                                Email: thatfield@hatfieldlawassociates.com    Las Vegas, Nevada 89135
                                                                            10  Attorney for Plaintiff In conjunction with    Tel: (702) 792-7000
                                                                                Legal Aid Center of Southern Nevada Pro       Email: landerson@kcnvlaw.com
                              703 S. 8th Street * Las Vegas, Nevada 89101




                                                                            11
HATFIELD & ASSOCIATES, LTD.




                                                                                Bono Project                                  Email: rdaniels@kcnvlaw.com
                                                                            12                                                Attorneys for Las Vegas Metropolitan
                                                                                                                              Police Department, Captain Nita Schmidt
                                        Telephone (702) 388-4469




                                                                            13                                                and Officer Hugh Hardy
                                                                            14
                                                                            15
                                                                            16
                                                                            17
                                                                            18
                                                                            19
                                                                                 IT IS SO ORDERED:
                                                                            20
                                                                            21                                            ORDER

                                                                            22
                                                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                                                            23
                                                                            24                                            Dated:

                                                                            25
                                                                                                                      DATED this 23rd day of July, 2021.
                                                                            26
                                                                            27
                                                                            28



                                                                                                                       -3-
